Citation Nr: 1020448	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, diagnosed 
as Ménière's disease.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 until 
January 1950 and from September 1950 until July 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2009 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not incurred in 
service, or within one year of separation, and is not 
attributable to service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.

3.  Vertigo was not manifest during service and is not 
attributable to service.

4.  Migraine headaches were not manifest during service and 
are not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service and is not 
proximately due to or the result of service connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  Vertigo was not incurred in active service and is not 
proximately due to or the result of service connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

4.  Migraine headaches were not incurred in active service 
and are not proximately due to or the result of service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April and September 2008 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

With regard to service treatment records, the claims file 
includes some records from service, however in April 2009 the 
service department determined that service treatment records 
were destroyed in a fire and unavailable.  In a letter to the 
Veteran in April 2008, he was informed of this and was given 
an opportunity to submit any records in his possession.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran was afforded a VA examination regarding his 
hearing loss and tinnitus in February 2009 in which the 
examiner was provided the claims file for review, took down 
the Veteran's history, and reached conclusions that are 
consistent with the record.  The examination is found to be 
adequate.

The Veteran was not, however, afforded a VA examination 
relating to his claims of service connection for vertigo and 
migraine headaches.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for vertigo or migraine 
headaches.  Post service records show a single complaint of 
pain over the right eye in 1953, but no additional complaints 
until 2004.  Furthermore, the weight of the competent 
evidence does not indicate a relationship between the vertigo 
or migraines and active service.  For all of these reasons, 
the evidence does not indicate that these disabilities may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The Veteran claims that hearing loss, tinnitus, vertigo, and 
recurrent migraines may be the result of exposure to combat 
noise and concussive blasts.  We note that the Veteran's DD-
214 does not include indicia of combat, however, the Board 
none-the-less concedes that the Veteran may have been 
exposure to noise and concussive forces during service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records reflect that on 
separation examination in January 1950, whispered word and 
spoken word testing were 15/15 bilaterally.  On separation 
examination in July 1951, whispered word and spoken word 
testing were again 15/15 bilaterally.  The Veteran's ears and 
ear drums were normal and no other malady was indicated.  
Furthermore, the Veteran was neurologically normal.

1.  Bilateral Hearing Loss Disability

Based on the foregoing, the service treatment records show no 
complaints of hearing loss during service, and normal hearing 
at separation in 1951.  This does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  Nevertheless, a 
review of the post-service evidence leads to the conclusion 
that the Veteran's bilateral hearing loss disability is not 
related to active service, for the reasons discussed below.

Following separation from active service in July 1951, the 
Veteran underwent hearing loss evaluation in August 1997.  At 
that time he endorsed a 20 year history of work in a plywood 
mill, mostly without hearing protection.  On private 
audiological evaluation in May 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
80
LEFT
45
45
50
70
70

A September 2008 letter from S.F. stated that he has been 
following the Veteran since September 2006 and that the 
Veteran has a significant history of hearing loss which the 
Veteran relates back to his military service in Korea.  S.F. 
further reported that the Veteran attempted to seek treatment 
for hearing loss from VA following discharge, but was told 
that VA could not help him.  It is for this reason that the 
Veteran went without treatment or evaluation until many years 
later.   S.F. indicated that the Veteran had been using 
hearing aids for approximately ten years.

On VA examination in February 2009, the Veteran stated that 
hearing-related issues began in 1954, "shortly after 
separation from military."  He endorsed gradual onset and 
difficulty hearing in background noise.  In-service noise 
exposure included artillery, small weapons fire, aircraft and 
jet engines, heavy trucks and machinery.  The Veteran 
reported that he worked in a mill for 20 years, that he was 
not frequently around noise, and that he constantly wore 
hearing protection.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
75
80
LEFT
75
65
70
75
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  The examiner was unable to test 
the percentage of speech recognition in the left ear due to 
reduced dynamic range between audible sound levels and levels 
that were too loud.  Diagnostic data was consistent with 
severe bilateral sensorineural hearing loss.  The examiner 
opined that without review of service treatment records 
destroyed in a fire, she was unable to reach a conclusion 
about the etiology of the Veteran's bilateral hearing loss 
disability.

In a statement of March 2009, the Veteran indicated that he 
first noticed hearing loss during service, but that at 
separation he did not report any symptoms because he "had no 
desire to hold up the process," and "only wanted to get 
home."

In letters submitted on the Veteran's behalf in April 2008, 
B.K.B., M.J.K., the Veteran's wife, and S.S., the Veteran 
brother-in-law, recalled that when the Veteran came home from 
Korea he exhibited some hearing loss.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, The Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss and at separation in 1951, whispered word and 
spoken word testing were normal bilaterally.  The Veteran has 
been inconsistent in reporting the date of onset of hearing 
difficulty.  In statements made to the Board in pursuing of 
benefits, the Veteran has endorsed an in-service onset, 
however on examination in February 2009 he indicated that 
hearing difficulty began in 1954, three years after 
separation.  We further note that the Veteran did not seek 
treatment for hearing loss until 1997, 47 years after 
separation from service.  Given these inconsistencies, we 
find the Veteran's credibility to be reduced, and thus his 
statements averring to in-service onset and chronicity and 
continuity of symptomatology to be of limited probative 
value.  The Board recognizes statements submitted on the 
Veteran's behalf in April 2008, indicating that the Veteran's 
hearing was worse on returning home from service in Korea.  
The Board finds, however, that these statements are still of 
less probative value than the 47 year gap in treatment or 
complaints of hearing loss.  In sum, the more probative 
evidence establishes that bilateral hearing loss first 
developed decades after service and that it is unrelated to 
service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Tinnitus

Service treatment records show no chronic tinnitus was 
incurred during service.  While this does not in itself 
preclude a grant of service connection, a review of the post-
service evidence leads to the conclusion that tinnitus is not 
related to active service, for the reasons discussed below.

Following separation from active service in 1951, an August 
1997 audiological treatment record shows that the Veteran was 
negative for tinnitus.  In April 2008, the Veteran, again had 
no tinnitus.

On VA examination in February 2009, the Veteran had 
"extremely bothersome" intermittent, bilateral tinnitus at 
an annoyance rate of seven out of ten.   The examiner 
indicated that the Veteran's tinnitus was associated with his 
bilateral sensorineural hearing loss.  The examiner was 
unable to give an opinion as to the etiology of the Veteran's 
tinnitus without resorting to speculation.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he has experienced, See Layno, supra, and 
that tinnitus is capable of lay observation.  Accordingly, 
the Veteran's statements regarding symptomatology constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
tinnitus nor does the Veteran's medical separation 
examination, and in 1997 and 2008 he was negative for 
tinnitus.  Although the Veteran has endorsed in-service onset 
of tinnitus, this statement is inconsistent with medical 
findings in 1997 indicating no such symptomatology.  Given 
this inconsistency, the Board finds the Veteran's credibility 
is reduced and his statements are of limited probative value 
in establishing chronicity and continuity of symptomatology.  
Of far greater probative value are the private 1997 and 2008 
reports indicating no tinnitus.  In sum, the weight of the 
evidence shows that tinnitus was not incurred during service 
and first began several decades after separation.  
Furthermore, no medical evidence indicates that tinnitus is 
related to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Vertigo

Service treatment records show no vertigo in service or at 
separation in 1951.  A review of the post-service evidence 
leads to the conclusion that the Veteran's vertigo is not 
related to active service, for the reasons discussed below.

Following separation from active duty, the Veteran was seen 
by a private physician in June 2004 who reported that while 
the Veteran was undergoing monitoring for atrial fibrillation 
and cardiac changes, he had a sudden episode of dizziness and 
vomiting.  Nausea, vomiting and dizziness were described as 
being consistent with Ménière's disease.  In September 2004 
it was determined that his symptoms may or may not be 
associated with Ménière's disease.

On private medical evaluation in May 2006, the Veteran 
reported a several year history of vertigo.  Increasing 
symptoms in the preceding three to four years had made it 
difficult for the Veteran to walk up stairs or ride a 
bicycle.  The impression was of vertigo, severe at times and 
limiting of ambulatory ability.  Vertigo was so severe, that 
the evaluating physician did not feel confitente that the 
Veteran could safely complete an exercise test.

In June 2006, the Veteran described his symptoms as vertigo, 
unsteadiness, nausea, and cold sweats.  He told Dr. A.N.H., 
that he first began experiencing such symptoms five years 
prior and that they lasted for hours at a time.  Dr. A.N.H. 
stated that the Veteran's vertigo did no fluctuate with the 
Veteran's hearing or tinnitus, and that balance remained 
baseline between attacks.  The assessment was of probable 
Ménière's disease of the left ear with clusters of acute 
attacks.  Videonystagmograph caloric irrigation demonstrated 
a slightly hyperactive left ear and intratympanic gentamicin 
injection was recommended and subsequently conducted by Dr. 
A.N.H.

An April 2008 record shows that Ménière's disease was in 
remission for several months following the June 2006 
treatment, but that beginning in February 2008 symptoms began 
to gradually return.  An intratympanic injection was 
performed on the left ear and the Veteran was discharged 
home.

A September 2008 letter from S.F. indicated that the 
Veteran's vertigo had been severe at times, but that he had 
received some relief from inter-audiology injections that 
desensitized the nerve, reducing his symptoms.  S.F. 
described this treatment having been partially successful in 
causing his symptoms to "recede somewhat."

On VA examination in February 2009, the Veteran indicated 
that vertigo began immediately when migraines stopped 
following separation from service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson, supra.  The Veteran is competent to give evidence 
about what he has experienced.  See Layno, supra, and in the 
present case, vertigo, diagnosed as Ménière's disease, is 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  However, the Board notes that 
the Veteran has been inconsistent in reporting the date of 
onset.  Although he has submitted statements indicating that 
vertigo began shortly after service, he has also reported to 
treating physicians that symptoms began around 2001.   Given 
the inconsistencies in the record, the Veteran's credibility 
is reduced and his statements are of limited probative value 
in establishing chronicity and continuity of symptomatology.  
Accordingly, the Board finds the 50 year gap between 
separation from active service and the first complaint of 
vertigo, along with the Veteran's own statements endorsing a 
2001 onset and the lack of any medical evidence linking 
vertigo to service, to be more probative than the Veteran's 
other statements alleging continuity of symptomatology since 
service.    Thus the more probative evidence establishes a 
remote post-service onset of symptomatology rather than an 
in-service onset. 

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

4.  Migraine Headaches

Based on the evidence of record, no chronic migraine 
disability was incurred during active duty.  While this does 
not preclude a grant of service connection, a review of the 
evidence leads to the conclusion that a migraine disability 
is not related to active service, for the reasons discussed 
below.

As stated, on separation examination in July 1951, the 
Veteran was neurologically normal.  Following separation from 
active service in 1951, the Veteran complained of pain over 
his right eye in August 1953.  His reported symptoms were 
"suggestive of migraine.  The record is then silent for 
complaints or treatment of migraines until the Veteran 
reported a history of migraine headaches in August 1997.

In a May 2006 report of treatment for vertigo, the Veteran's 
medical history does not include any reference to migraine 
headaches.  On report of private examination in April 2008, 
the Veteran endorsed a past history of migraine headaches 
from "age 20s to 50s."  The Board notes that at the time of 
that evaluation, the Veteran was 78 years of age.

In a VA examination of February 2009, the Veteran reported 
that he suffered from migraines immediately following 
military separation, however no ongoing symptomatology was 
indicated.

In a letter of March 2009, the Veteran stated that "[a]fter 
returning from Korea in July 1951, [he] was having 
disabilitating [sic] headaches."  These symptoms "continued 
thru [his] life time."

The Veteran is competent to give evidence about what he has 
experienced, see Layno, supra, and in this case he has 
himself testified that the claimed disability did not begin 
until after July 1951, the month he separated from active 
service.  The Board further notes that a reading of his 
report of headache in 1953, seems to indicate that this was 
the first instance of such symptomatology as no history of 
similar past events was indicated at time.  While the Veteran 
is competent to testify of his experienced symptomatology, he 
has been inconsistent in reporting the date of onset.  
Accordingly, the Board finds the separation examination 
showing normal neurology, combined with the two year gap 
between separation and first report of headaches to be more 
probative than the Veteran's inconsistent claims of in-
service onset.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for vertigo, diagnosed as Ménière's 
disease, is denied.

Service connection for migraine headaches is denied.




____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


